Citation Nr: 1316512	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  03-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

This matter came before the Board of Veterans' Appeals (Board) from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the Veteran service connection for a left knee disability.

In January 2006, the Board denied the claim, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court granted a joint motion to vacate the Board's decision, and remand the case for compliance with the terms of the joint motion.  The case was returned to the Board.

In July 2007, the Board remanded the claim to the RO for further development and adjudication.  The Board denied the claim in March 2008, and the Veteran again appealed the decision to the Court.  In April 2009, the Court granted a joint motion to vacate the Board's decision and to remand the case for compliance with the terms of the joint motion.

In April 2010, October 2012, and February 2013 the Board remanded the claim for additional development and compliance with prior remand instructions.  The case has been returned to the Board for disposition.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



FINDING OF FACT

A left knee disability is not attributable to service and arthritis is not shown within the initial post separation year.


CONCLUSION OF LAW

The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110 1131 5107 (West 2002) 38 C.F.R. §§  3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in March 2003 and the RO provided him with letters dated in March and April 2003 addressing VA's duty to assist; however, this notice was inadequate.  The record shows that the VA provided the Veteran with fully adequate VCAA notice in an August 2007 letter, after the adverse decision on appeal.  In February 2013, following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  Furthermore, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.  Therefore, the Board finds that VA met its duty to notify.

The Board also finds that VA met its duty to assist the Veteran.  VA obtained all relevant medical records and associated these with the claims files.  It is noted that the medical records associated with the Veteran's initial Social Security Disability (SSA) claim were destroyed according to information received from the National Records Center and SSA.  VA attempted to obtain private treatment records from N. Shah, M.D., and informed the Veteran's attorney that attempts had been unsuccessful.  In June 2012, the Veteran's attorney waived consideration of the records, and requested that VA proceed with the evidence of record.

VA afforded the Veteran VA medical examinations in response to the claim.  The October 2011 examination and July 2012 opinion reflect a comprehensive evaluation of the claimed disability, review of the Veteran's medical history, review of the claims files, and a medical opinion supported by a rationale.  Furthermore, the VA medical opinion is very thorough in addressing medical treatise type evidence submitted by the Veteran's attorney and medical nexus theories raised by the Veteran's attorney.

The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
Accordingly, the Board will address the merits of the claim.

II.  Service Connection for Left Knee Disability

The veteran seeks VA disability compensation for a left knee disability.  He argues that he sustained a left knee injury during basic training in November 1964 and that his current left knee problems are related thereto.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed left knee disorder is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case, and depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Factual Background

The Veteran entered active service in February 1964.  Service pre-induction examination dated in January 1964 reflects normal evaluation of the lower extremities.  On report of medical history dated in February 1964, the Veteran denied swollen or painful joints, and "trick" or locked knee.  Service treatment record entry dated on November 10, 1964, reflects knee sprain treated with 3 inch Ace bandage.  The Veteran was returned to duty.  An entry dated the next day reflects "injury to knee yesterday."  He was provided crutches.  An entry dated on November 14, 1964 reflects "Same problem as above" and findings for left knee swelling medially with no evidence of fracture.  Warm soaks were recommended and an Ace bandage was applied.  The impression was left knee sprain and he was to remain in the barracks for rest for 48 hours.  An entry dated on November 16, 1964, reflects that the knee was greatly improved; the Veteran was placed on light duty for two days.  Service treatment records reflect no further knee complaints or findings.  Report of separation examination dated in December 1966 reflects normal clinical evaluation of the lower extremities and that the Veteran denied swollen or painful joints and "trick" or locked knee.  A note dated in February 1967 reflects that the Veteran denied any change in his medical condition since his separation examination.

Private hospital records dated in 1975, 1978, 1979, and 1980 from Little Company of Mary Hospital, primarily concern a gastrointestinal disorder without any reference to knee complaints.  A physical examination dated in 1978 during a period of hospitalization shows that the extremities had no abnormalities.  Also, a 1980 medical entry reflects that the physical examination was unremarkable. 

May and June 2002 reports from St. James Hospital reflect complaints involving the back and wrist, but not the knee.

VA received an original claim for VA compensation in June 2002.  At that time, the Veteran did not report left knee disability.  In August 2002, the Veteran wrote to VA regarding his physical problems without any mention of a knee disorder.

Report of VA examination dated in September 2002 reflects complaints of various medical problems as due to active service.  The Veteran did not report having a knee disorder since or due to service.  Examination of his extremities showed 5/5 strength throughout with no complaints or findings of any knee problem.

Report of VA psychiatric examination dated in September 2002 reflects that the Veteran had no disturbance of gait.

VA treatment records dated in December 2002 are silent for complaints of left knee problems.

In March 2003, VA received a compensation claim from the Veteran for left knee condition.  In an April 2003 statement, he reported "I am suffering [sic] with much pain in my left knee, [and] can't hardly stand the pain. . ."

A VA treatment record dated in May 2003 reflects that the Veteran presented on a walk-in basis with report of knee problems from service.  He complained of left knee pain with radiation for the past 2-3 months.  He reported injuring his knee in the military during basic training.  No specific injury was described.  X-ray revealed osteophyte formation with no evidence of bone destruction and no evidence of recent fracture.  The impression was mild to moderate degenerative joint disease.  Subsequently dated VA treatment records show follow-up care for knee disorder.  An April 2004 note reflects degenerative joint disease "secondary to injury during military service."  A December 2005 note reflects complaints of left knee pain for years.  A February 2007 note shows "symptoms began after an injury when he was in basic training in the military many years ago."

In an April 2007 statement, the Veteran described his physically demanding basic training in service.  He stated that "This sustained Knee Injury has prevailed for many years" affecting his ability to work, walk, and stand.  He reported persistent pain since service with treatment of "chiropractic techniques, warm compresses, ice pack, and over the counter aids such as aspirin, Ben-Gay and B.C.s."  The Veteran reported that pain caused him to walk with a limp.

In support of his claim, the Veteran's attorney submitted various statements from N. Shah, M.D.  A September 2007 note reflects that "The above patient current knee problem may be due to injury he sustained while in the military."  A letter dated in January 2008, and a duplicate letter (except with the new date in August 2010), from Dr. Shah addressed as "To Whom It May Concern" reflects as follows:

[Veteran's name redacted] is being seen in my clinic for persistent left knee pain since 1964.  Based on outside reports from the military in 1964, he was being treated for knee pain.  He continued to have difficulty ambulating secondary to his left knee pain.  It is felt that this pain was due to a previous injury while he was in the military.  The patient still requires pain meds and has difficulty walking long distances due to his pain.

Report of VA examination dated in July 2010 reflects that the Veteran reported injuring his knee in service when he scrapped his left knee on rocks while crawling under an infiltration course.  He further reported that he went to sick call the next day because of the laceration over the superior pole of the left patella.  He reported that the wound was cleaned and he was given pain pills, which healed over a 2 week period.  Physical findings are included with the report of examination.  The impression was "Healed superficial laceration, upper third of the patellar area, left knee with strain."  The examiner noted that the Veteran's complaints were "far out of proportion to his physical findings."  It was noted that the claims file was not available for review.  The examiner opined that "It is less likely than not that the patient's present symptoms and diagnosis of degenerative joint disease is related to his knee injury while in the service in 1964."  The rationale was that:

Traditionally, the knee injury, which would cause meniscal or articular surface damage, would be weightbearing.  From his description, it appears as if his injury was an abrasion/laceration while crawling along with ground.  He also has minimal difficulty with his knee and his history is quite silent until the last four or five years when he has had treatment for osteoarthritis of this knee.

Report of VA examination dated in October 2011 reflects that the claims file was reviewed by a Dr. R. Novak (physician/orthopedic consultant).  By history, the Veteran stated that he had sustained a left knee sprain in service while crawling on rocky ground.  He reported that "after convalescence from this injury" he was returned to active duty and there was no further evaluation or treatment for the knee condition.  The Veteran reported that he received SSA disability benefits due to depression.  Physical findings are included with the report of examination.  The impression was degenerative arthritis of the knee, bilateral.  The examiner reported that the Veteran's left knee symptoms were attributable to degenerative arthritis.  He indicated that primary osteoarthritis of the knee is a very common condition in the aging population; and that it is not uncommon to have one knee considerably more symptomatic than the opposite knee in spite of relatively comparable degenerative changes on x-ray.  The examiner reviewed the Dr. Shaw's medical opinion, noting that it was not very definitive; failed to reflect the diagnosis from the initial injury or any current diagnosis; and provided no rationale for the opinion.  The examiner opined that "It is less likely as not that the Veterans's [sic] left knee condition (primary osteoarthritis) is service related."

In support of the claim, the Veteran's attorney submitted web-based medical articles (Joint Injury in Young Adults and Risk for Subsequent Knee and Hip Osteoarthritis; Ligament Injury, Reconstruction and Osteoarthritis; Meeting on Post-Traumatic Osteoarthritis) for consideration.

In July 2012 addendum to the October 2011 VA examination report, VA physician Dr. Nowak reiterated his medical opinion that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury.  He reviewed the additional medical treatise evidence submitted by the Veteran's attorney.  Dr. Nowak explained the basic science of the knee, classification of ligament sprains, grading of instability, and historical treatment of medial collateral ligament injuries.  He noted that grade 1 injury would be treated symptomatically, and might include Ace wrap and crutches.  He noted that a grade 1 injury has no initial instability and the ligament will heal with or without treatment without any residual disability; and that a grade 1 injury does ot generate any significant inflammatory response.  Dr. Nowak provided a medial overview of "degenerative arthritis," noting that this term and the terms "degenerative joint disease" and "osteoarthritis" are used interchangeably.  He referenced that the Journal of Rheumatology (November 2006) found that there is a prevalence of osteoarthritis in adults age 60 and older.  He provided an overview of post-traumatic arthritis of the knee, which indicated that this could be caused by direct injury with fracture, or soft tissue injury with meniscal tear/meniscectomy or ligamentous injury with instability, or malalignment.

Then, Dr. Nowak stated his review of the medical record shows that the Veteran had a grade 1 medial collateral ligament tear, but that this injury did not cause initial or chronic instability because the Veteran had none of the injuries which could cause post-traumatic arthritis of the knee.  Dr. Nowak provided a comprehensive recitation of the Veteran's medical history to include the report of injury and treatment.

Then, Dr. Nowak addressed each of the medical articles submitted by the Veteran's attorney.  He responded to each article.  As to one medical article, Dr. Nowak agreed that, it instability leads to osteoarthritis, but he found that the Veteran in this case did not have instability caused by his in-service injury-this is because instability is not shown in the service treatment records and there was no evidence of instability on VA examination in October 2011.  Regarding the article "Joint Inquiry . . .," he agreed that it is well-recognized that post-traumatic arthritis can develop years after the initial injury but he noted that this was only under specific circumstances and cannot be linked to random injuries of the lower extremity.  Dr. Nowak indicated that the last article reviewed was a synopsis of a meeting held for discussion of osteoarthritis held by the National Institute of Arthritis.  He indicated that the information provided therein was relatively superficial.

Then, Dr. Nowak clarified that his review of the VA treatment notes suggesting medical nexus between osteoarthritis and service injury "merely reflect what the physician was told by the veteran and do not constitute a medical opinion."  As for the medical opinion of Dr. Shah, Dr. Nowak noted that this private doctor implies that he had been treating the veteran since 1964.  However, on researching the private doctors medical background, Dr. Nowak discovered that he had completed his medical residency in 2005 and "obviously could not have been treating [redacted Veteran's name] since 1964.  Also, Dr. Nowak notes Dr. Shah's medical opinion does not reflect any meaningful review of the pertinent medical records to include the Veteran's service treatment records-Dr. Shah does not even mention the in-service diagnosis for left knee sprain or provide any current diagnosis-and there is no explanation for his conclusion that the current knee problem is related to the in-service injury.  On these bases, Dr. Nowak essentially dismissed the favorable medial opinion of Dr. Shah.

Lastly, Dr. Nowak addressed various contentions advanced by the Veteran's attorney.  He reported that:

* Asymmetric symptoms in a person with bilateral radiographic degenerative arthritis are not at all uncommon in clinical practice.
* Service treatment records show that the Veteran was assigned to light duty for 48 hours during basic training, but there is no way to determine at this late date if that was a sufficient amount of time to completely heal or returning to duty continued to damage ligaments.
* A medical corpsman has more than adequate knowledge to treat a grade 1 ligament injury.
* The fact that no orthopedic consultation was obtained is consistent with the Veteran's injury being a minor one.
* The Veteran could not have had instability at the time of his initial injury because instability will not improve without surgical intervention

Dr. Nowak concluded that the Veteran's bilateral knee osteoarthritis is age related and that there was no evidence in the medical record or the orthopedic literature to support that knee sprain in 1964 caused post traumatic arthritis.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for left knee disability.  Although the Veteran sustained a left knee injury in service, a chronic left knee disability is not shown in service and arthritis is not shown within the initial post separation year, also, the post service diagnosis for left knee arthritis is not attributable to service, to include the left knee sprain in service.

The Veteran reports his current left knee disorder is attributable to his left knee injury in service, and that he has had left knee pain since his left knee injury in service.  The Veteran is competent to report his left knee injury, symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra. at 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that the Veteran opines that his current left knee arthritis is etiologically related to his in-service left knee injury diagnosed as left knee sprain, the Board finds that he is not competent to provide such a medical opinion as this is not susceptible to lay observation, unlike a broken leg, and he lacks any particular medical expertise that would render the opinion competent.  See Jandreau, supra.  See also, Davidson, supra.

Additionally, to the extent that the Veteran suggests continuity of pain symptoms since service, the Board finds he is not credible in view of normal clinical evaluation of the lower extremities on service separation examination dated in December 1966, the Veteran's denial of swollen or painful joints and "trick" or locked knee at service separation in December 1966, and the absence of any notation of left knee complaints or treatment after 1964 in service.  This coupled with the absence of any documented left knee complaints for more than 35 years following service separation, to include any report of left knee disorder related to service on the Veteran's original VA compensation claim dated in June 2002, weigh against the credibility of such an assertion.  Also, the Veteran is an inconsistent historian.  He reported during VA treatment in May 2003 that he had knee pain for 2-3 months duration; but he later reported left knee symptoms since his injury in service.  Therefore, the Veteran is not credible.  Because the Veteran is not credible, his statements have diminished probative value.

The Board acknowledges the favorable private medical opinions of Dr. Shah.  In his initial medical opinion dated in September 2007, Dr. Shah wrote that the Veteran's "current knee problem may be due to injury he sustained while in the military."  However, this opinion has little probative value as it is speculative and offers no basis for the opinion rendered.  See Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where even the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  See Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

While in his January 2008 and August 2010, Dr. Shah provides a non-speculative medical opinion relating the Veteran's current left knee disorder to his left knee injury inservice, this medical opinion has little probative value because it reflects no meaningful review of the Veteran's service treatment records, to include nature of the initial injury and treatment.  Notably, Dr. Shah's opinion includes neither a current diagnosis nor indication of the in-service diagnosis for left knee sprain.  Moreover, Dr. Shah neglects to provide any explanation for his conclusion.  A medical opinion must support its conclusion with any analysis the Board can consider and weigh against other evidence in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Also, the Board observes that the medical opinion of Dr. Shah is either poorly phrased or intentionally framed to suggest that he had treated the Veteran since service for his left knee when the record shows that Dr. Shah had not completed his medical residency until 2005-and thus could not have treated the Veteran since his initial left knee injury.

The Veteran's attorney argues that VA treatment records provide the requisite nexus evidence to establish the claim.  He specifically references entries dated in April 2004 and 2007.  However, the Board finds that these entries appear to be predicated on the medical history as provided by the Veteran and then recorded in the clinical record.  Dr. Nowak also indicated that the VA treatment notes suggesting medical nexus between osteoarthritis and service injury "merely reflect what the physican was told by the veteran and do not constitute a medical opinion."  The Board finds that an examiner's recording of medical history does not transform that medical history into competent medical evidence that the Veteran's disorder is related to service.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, this evidence does not establish a nexus between arthritis of the left knee and service, to include the left knee sprain in service.  This evidence has limited probative value.

The Board further considered the medical articles, treatise-type evidence, submitted in support of the claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the medical articles are not accompanied by the opinion of any medical expert, and it does not appear that Dr. Shah reviewed these articles.  Thus, the Board concludes that the medical articles are insufficient to establish the required medical nexus opinion required in this case.  Moreover, these articles are general in nature, and they do not significantly approach the facts and circumstances surrounding the Veteran's injury in service.  Lastly, these articles were reviewed Dr. Nowak, who found that they did not support the assertion that the Veteran's arthritis is related to his injury in service diagnosed as left knee sprain.  The Board, therefore, finds that the medical articles are have diminished probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran's attorney argues that the evidence in this case shows that a left injury was sustained in service; that the Veteran has a current left knee disability (arthritis); that arthritis may develop years after an initial injury; and that therefore, the claim must be granted.  The Board concurs except to the conclusion that the claim must be granted.  This evidence does not establish the necessary link between service and the current diagnosis to support a grant of service connection.  The more probative evidence in this case shows that the Veteran did not have the type of knee injury in service that leads to arthritis at a later time, as explained by Dr. Nowak at length in his July 2012 medical opinion.  Dr. Nowak discussed the importance of instability at the time of an initial injury in the development of post traumatic arthritis.  Although the Veteran and his attorney submitted a favorable medical opinion and, later, articles that ostensibly link the Veteran's current left knee disability to his in-service injury or diagnosis for left knee sprain, this evidence has diminished probative value as discussed above.  Notably, Dr. Shah's favorable medical opinion does not reflect any discussion of the in-service injury, findings, diagnosis or treatment; and it does not reflect any consideration of the current medical literature to include the medical articles extracted by the Veteran's attorney from the internet.  It does not even mention any current diagnosis for the left knee and does not include any rationale for the conclusion reached.  Thus, to the extent that it links any current disorder to service to include left knee injury and sprain, it is wholly without probative value.

The Veteran's attorney argues that the absence of any right knee symptomatology, coupled with the lay evidence of persistent left knee symptomatology, suggests that his left knee symptoms are in fact due to the in-service left knee injury.  The Board has considered this theory but observes, first, that the Veteran and his attorney have provided no competent evidence to support this notion, and it is not the basis for the favorable medical opinion prepared by Dr. Shah.  Second, Dr. Nowak's October 2010 and July 2012 medical opinions state unequivocally that it is not uncommon to have one knee considerably more symptomatic than the opposite knee in spite of relatively comparable x-ray findings.  Therefore, the Board concludes that the more probative evidence in this regard does not support the supposition advanced by the Veteran's attorney.

The Veteran's attorney further argues that "gait changes and mechanical loading play a role in bilateral arthritis of the knees as well" and notes that the Veteran reported in April 2007 that he walks with a limp that causes him to tire easily.  However, there is no indication in the medical evidence that the Veteran's gait or limp is related to service to include left knee injury and sprain, and further related to the current diagnosis for arthritis of the left knee.  Moreover, the Veteran has not report having gait abnormalities since his left knee injury in service-and no such findings or complaints are shown in the service treatment records or before roughly 2007.  Also, report of VA examination dated in October 2011 shows no gait abnormalities resulting in arthritis of left knee, but rather that the bilateral degenerative changes shown on x-ray are attributed to the aging process.

The Veteran's attorney also argues that inadequate or insufficient care at the time of the Veteran's initial injury caused his current left knee arthritis.  He states that a Mayo Clinic report supports this theory, but did not provide that report.  In support of this theory, he suggests that the Veteran had a "serious" injury to the knee as indicated by treatment with an Ace bandage, crutches, rest, and elevation; that "it is feasible that [Veteran's name redacted] was treated minimally for his injury" and returned to duty too early; and that the medic treating the Veteran was insufficiently knowledgeable or trained for orthopedic care.  The Board disagrees that there is evidence of inadequate or insufficient care at the time of the injury and that such was the cause of the Veteran's current arthritis of the left knee.  The Veteran's attorney engages in guesswork in an attempt to link the Veteran's current left knee disorder to service.  In Dr. Nowak's opinion, dated in July 2012, there is simply no way to know whether the Veteran's left knee injury was given sufficient time to heal before he was returned to duty, but the fact that the corpsman did not order an orthopedic consultation was consistent with the Veteran's injury being a minor one, not serious injury as suggested by the Veteran's attorney.  Also, Dr. Nowak makes clear that the Veteran could not have had instability at the time of the initial injury because this would not have improved without surgery and the Veteran has had no left knee surgery.  To the extent that the attorney makes a collateral attack on the credentials, training, and knowledge of the medical corpsman, the Board finds that this is without merit based on the absence of continued left knee complaints following the Veteran's treatment in 1964 and in view of Dr. Nowak's opinion that a "medical corpsman has more than adequate knowledge to treat a grade 1 ligament injury."  The Veteran's attorney has presented no factual basis for his assertion that the medical corpsman was not qualified to treat the Veteran's left knee sprain.  Therefore, the Board finds that the theory of entitlement presented here is without merit.

Under the facts and circumstances of this case, the Board assigns greater probative value to the service separation examination, which shows normal clinical evaluation of the lower extremities with the Veteran's denial of joint and knee symptoms, and to the negative VA medical opinions dated in October 2011 and July 2012, which indicated that it was less likely than not that the Veteran's left knee arthritis was incurred in or caused by the claimed in-service injury or event.  The Board finds that the service separation examination is more probative because it was prepared near in time to the alleged injury by a medical profession with consideration of a medical history prepared by the Veteran himself.  The Board further finds that VA medical opinions are highly probative as they were prepared by a skilled, neutral, medical professional after reviewing the claims files, obtaining a medical history, and conducting an examination.  The negative VA medical opinion indicates that the Veteran's arthritis was consistent with the aging process and, based on a review of the record and current medical literature-in particular, the absence of a ligamentous injury accompanied by instability-left knee arthritis was not incurred in or related to left knee injury in service.  The July 2012 VA opinion is also highly probative because the physician thoroughly supported the conclusions reached and addressed various medical nexus theories advanced by the Veteran's attorney.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In sum, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.


ORDER

Service connection for left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


